Citation Nr: 0032346	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-07 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from October 1967 to September 
1969.

In a July 1982 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
denied a claim of entitlement to service connection for 
hearing loss.  The veteran was notified of that decision by 
letter dated July 8, 1982, but did not appeal that decision 
within the one year time limit.  

This appeal arises from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, that denied entitlement to service 
connection for bilateral hearing loss.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

The veteran submitted a notice of disagreement in April 1997.  
The RO issued a statement of the case in March 1999 and the 
veteran submitted a substantive appeal in April 1999.  

The RO appears to have reopened the service connection claim, 
although it did not expressly decide whether any additional 
evidence was new and material evidence.  The Board must 
address the issue of new and material evidence on its own, 
regardless of the RO's determination.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 
(1995).  Thus, even though the RO reopened the claim of 
service connection for hearing loss, the Board must initially 
consider whether new and material evidence has been 
submitted.  Thereafter, the Board may consider the claim on 
the merits.

The veteran testified before the undersigned member of the 
Board in October 2000.





FINDINGS OF FACT

1.  In a July 1982 decision, the RO denied entitlement to 
service connection for hearing loss and provided notice of 
procedural and appellate rights; however a notice of 
disagreement was not received within the subsequent one-year 
period.

2.  Evidence submitted since the RO's July 1982 decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  A current bilateral hearing loss disability is related to 
exposure to loud noise during active service.


CONCLUSIONS OF LAW

1.  The RO's July 1982 decision denying service connection 
for hearing loss is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(a), 20.302, 20.1103 (2000).

2.  New and material evidence has been submitted since the 
RO's final decision, thus, the claim for service connection 
for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156 (2000).

3.  Left and right ear hearing loss disability was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1137 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. 
§§ 3.303, 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 1982 decision, the RO denied entitlement to service 
connection for hearing loss on the basis that no hearing loss 
had been shown during active service.  The veteran was 
provided notice of his procedural and appellate rights; 
however he did not perfect his appeal.  That decision denying 
service connection for hearing loss is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(a), 20.302, 20.1103 
(2000).

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2000).  The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has indicated 
that the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The last disallowance of record is considered to be the last 
decision that finally denied the claim, whether it was denied 
on a new and material basis or on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In this case, the last final 
decision of record was in July 1982.  

Applicable regulation defines new and material evidence as 
evidence which has not been previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant and which, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

In this case, the evidence added to the record since the July 
1982 rating decision consists of VA examination reports and 
outpatient records dated after that decision, a private 
medical opinion, and the veteran's testimony.  The private 
medical evidence, which was submitted along with a waiver of 
the veteran's right to have the RO initially consider the 
evidence, reflects that the veteran's bilateral hearing loss 
was caused by loud noise. 

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  This evidence is not only new, but it 
is also material because it provides the first evidence of a 
hearing loss disability for VA purposes.  See 38 C.F.R. 
§ 3.385.  Thus, this evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.  The Board may therefore evaluate 
the merits of the claim after ensuring the duty to assist has 
been fulfilled.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  The Board finds that the duty to assist has been 
fulfilled in this case.  The Board will review the facts of 
the case and provide reasoning and bases for its conclusion.  

I.  Factual Background

The veteran's service medical records and service department 
records reflect that he was wounded by an exploding booby 
trap in Vietnam.  He received multiple shrapnel wounds, below 
knee amputation of the right leg and reported acoustic trauma 
from the explosion.  A May 1969 medical board examination 
report reflects normal hearing in both ears.

In June 1982, the veteran submitted a claim for service 
connection for hearing loss, which was denied in a July 1982 
rating decision on the basis that no hearing loss had been 
shown during active service.  

In June 1996, the veteran again submitted a claim for service 
connection for hearing loss.  In July 1996, the RO received 
VA outpatient reports that note that the veteran had reported 
decreased hearing in January 1989.  A February 1989 VA 
audiogram showed increased hearing thresholds in the higher 
frequencies.






	(CONTINUED ON NEXT PAGE)

The veteran underwent VA audiology and ear disease 
examinations in October 1996.  The ear disease examiner noted 
a thickened dull right tympanic membrane (TM) and a normal 
left TM.  Upon VA authorized audiology evaluation in October 
1996, pure tone thresholds, in decibels, were as follows 
(ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
60
60
70
LEFT
20
10
45
55
75

Average pure tone thresholds were 52, right ear, and 46, left 
ear.  Speech audiometry revealed speech recognition ability 
of 96 percent bilaterally.  The examiner reported that the 
veteran had diminished hearing and difficulty hearing in 
crowds and on the telephone.  He denied trauma, ear 
infection, tinnitus, and vertigo, but he did report a history 
of noise during active service.  The diagnoses were moderate 
to severe sensorineural hearing loss with good speech 
discrimination in both ears.  The veteran wore a hearing aid 
and was advised to continue its use.  

In a December 1996 rating decision, the RO denied service 
connection for bilateral hearing loss on the basis that 
current hearing loss was not compensably disabling.  The 
decision did not mention the previous final decision on this 
issue or address whether new and material evidence had been 
submitted to reopen the claim.  

In October 2000, the veteran testified before the undersigned 
member of the Board that he noticed hearing difficulty 
immediately after the explosion that wounded him.  He 
testified that his hearing returned over the span of weeks, 
but slowly decreased again during recent years.  He felt that 
his post-service noise exposure did not include any acoustic 
trauma.  

During the hearing, the veteran submitted private medical 
evidence and waived his right to have the RO initially 
consider it.  The statement from Maseih Moghaddassi, M. D., 
reflects that the veteran's hearing loss was most consistent 
with loud noise exposure.
II.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (2000).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2000).

The regulation which operates to establish when measured 
hearing loss is a disability for which compensation may be 
paid, provided that requirements for service connection are 
otherwise met, does not preclude service connection for 
current hearing disability where hearing was within normal 
limits on audiometry testing at separation from service; when 
audiometry test results at separation from service do not 
meet regulatory requirements for establishing disability, a 
veteran may establish service connection for current hearing 
disability by submitting evidence that current disability is 
causally related to service.  Hensley v. Brown, 5 Vet. App. 
155, 164 (1993). 

The evidence reflects that the veteran survived an explosion 
that caused temporary hearing loss.  Years later, his hearing 
decreased on a more permanent basis.  The veteran has 
testified that he has not been exposed to loud noise, except 
for that experienced during active service.  A private 
examiner has linked the current bilateral sensorineural 
hearing loss to loud noise exposure.  The Board finds that 
the veteran's testimony concerning his history of noise 
exposure is credible and therefore accepts his testimony in 
that regard.  Because his private examiner has linked his 
hearing loss to noise exposure, no further medical opinion 
will be needed to tip the scales in his favor.  Service 
connection for right ear hearing loss is therefore granted.


ORDER

The claim for service connection for bilateral hearing loss 
is granted.  



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

 

